Citation Nr: 0302549	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-05 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a 
psychological and psychiatric disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from December 1954 to August 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) San Diego, California Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  In a rating decision dated in September 1956, the RO 
denied service connection for a nervous disorder; the veteran 
did not file an appeal.  

3.  Evidence added to the record with regard to the claim for 
service connection for a nervous disorder, now claimed as a 
psychological and psychiatric disorder, since the September 
1956 rating decision is not cumulative or redundant of 
evidence previously considered, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a psychological and psychiatric disorder.  

4.  No competent evidence indicates that the veteran's post-
service psychological and psychiatric disorder may be 
associated with his period of active service.  


CONCLUSIONS OF LAW

1.  The September 1956 rating decision that denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2002).  

2.  New and material evidence has been received since the 
September 1956 rating decision to reopen the veteran's claim 
for service connection for a psychological and psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  

3.  The veteran's psychological and psychiatric disorder was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  

Review of the claims folder reveals compliance with the new 
statutory provisions.  That is, by way of the August 1998 
notification to the veteran of what constitutes new and 
material evidence, the March 1999 rating decision, the 
statement of the case (SOC) dated in September 1999, the VCAA 
letter dated in January 2002, and the supplemental statement 
of the case dated in June 2002, the RO provided the veteran 
and his representative with the applicable laws and 
regulations and gave notice as to the kind of evidence 
required to substantiate his claim. In the January 2002 
letter, the veteran was informed of what necessary 
information or evidence he was to provide and what 
information or evidence VA would attempt to obtain. Thus, the 
Board is satisfied that the RO has duly provided all notice 
as required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  
Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West 2002), which stated that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
the amendments to 38 C.F.R. § 3.156(a), defining new and 
material evidence, are effective only for claims received on 
or after August 29, 2001.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  In this case, the veteran's claim was 
filed prior to August 29, 2001, and therefore, these changes 
are not applicable in the present case.

In any event, the Board notes that, in this case, the RO 
requested additional evidence in support of the veteran's 
service connection claim.  The veteran has not authorized VA 
to secure any additional private records or identified any 
relevant VA records that need to be obtained.  Finally, the 
veteran has had ample opportunity to present evidence and 
argument in support of his claim.  Therefore, there is no 
indication that the Board's present review of the claim, to 
include consideration of the VCAA and its implementing 
regulations in the first instance, will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board notes that in the September 1999 SOC, the RO found 
that there was new and material evidence and reopened the 
veteran's service connection claim, but denied it on the 
merits.  However, regardless of what the RO has done in cases 
such as this, the Board is required by statute to review 
whether new and material evidence has been submitted to 
reopen a claim which has been previously adjudicated before 
it has jurisdiction to consider that claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); see also Suttmann v. Brown, 5 
Vet. App. 127, 135 (1993).  Accordingly, despite the RO's 
findings, the Board must initially determine if there is new 
and material evidence before proceeding to the merits of the 
claim.  

Analysis

The Board claims entitlement to service connection for his 
psychological and psychiatric disorder stating that his 
military records clearly document diagnoses of emotional 
instability and a nervous disorder.  Prior to making a 
decision on the merits, the Board first addresses the matter 
as to whether the veteran has submitted new and material 
evidence in support of his service connection claim so as to 
permit a reopening of the his claim for service connection 
for a psychological and psychiatric disorder.  

New and material evidence

The RO denied service connection for a nervous disorder in a 
September 1956 rating decision.  The veteran never filed a 
notice of disagreement.  Therefore, the September 1956 rating 
decision is considered final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

In this case, in the September 1956 rating decision, the RO 
denied service connection for emotional instability reaction 
and a nervous disorder because such diagnosis is considered a 
developmental abnormality and for VA purposes, is not a 
disability for which service connection may be granted.  
Evidence considered at the time of that rating decision 
consisted of the veteran's service medical records, which 
contained clinical records of diagnoses of inadequate 
personality and aggressive reaction and hospitalization for 
emotional instability reaction.  The veteran was rendered 
unsuitable for service and discharged in August 1956.  

Evidence received since the September 1956 rating decision 
consists of duplicate service medical records, VA outpatient 
records for treatment extending from September 1997 to 
September 1998; VA mental status examination dated in 
September 1998; an addendum to the 1998 examination by a VA 
examiner dated in June 1999; and the veteran's personal 
statements.  

Upon a review of the claims folder and in light of the above, 
the Board finds that there is new and material evidence 
submitted so as to permit a reopening of the veteran's 
service connection claim for a psychological and psychiatric 
disorder.  Essentially, the evidence received since the last 
and final disallowance in the September 1956 rating decision 
establishes that in addition to a personality disorder, the 
veteran has anxiety neurosis, a psychiatric disorder 
recognized as a disability under VA standards.  Thus, the 
evidence is new to the record and significant and bears 
directly and substantially on the matter at hand.  Thus, the 
evidence must be considered to fairly decide the merits of 
the veteran's claim.  To this extent, the appeal is allowed.  

Service connection

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including psychoses, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1102(3), 1110, 1112, 1113, 5017 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.307, 3.309 (2002).  

Pertinent VA regulations provide that personality disorder 
and mental deficiencies as such do not constitute disease or 
injuries within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9 (2002).

With respect to the veteran's service connection claim for a 
psychological and psychiatric disorder, the Board notes that 
included in the veteran's service medical records is a Report 
of Board of Medical Survey dated in August 1956, which 
includes a history of immaturity was noted.  Noted is that in 
a clinical record dated in May 1956, the veteran was AWOL 
(absent without leave) and had been hospitalized for 
aggressive behavior, including attempts to injure himself.  
He showed symptoms of anxiety and depression and was 
diagnosed with emotional instability reaction.  The examiner 
indicated that the veteran manifested a longstanding 
personality disorder characterized by emotional instability.  
He was discharged as unsuitable for military duty.  

Post-service records dated from September 1997 to September 
1998 do not mention any treatment for any psychiatric 
disorder.  On VA examination in September 1998, the examiner 
noted the veteran's complaints of anxiety and insecurity, 
with worries over his health and future, fear of 
homelessness, and some indication of obsession with 
cleanliness, order, and timeliness.  Indicated is that the 
veteran had never been treated for any psychiatric problems.  
The examiner noted that a review of the veteran's medical 
records did not contribute to his psychiatric status.  On 
examination, the examiner noted that no psychological testing 
was needed, but as to psychiatric status, the examiner 
diagnosed anxiety neurosis of recent onset, probably 1995 and 
prominent obsessive-compulsive traits.  

In a June 1999 addendum, the same VA examiner noted that 
additional service records had been reviewed since the last 
examination in September 1998.  Noted is that during service, 
the veteran had been incarcerated for a period of time, 
causing the onset of anger, anxiety, and depression or any 
number of other possibilities.  During hospitalization in 
service, the examiner noted that the record reflected 
symptoms of personality and characterologic inadequate 
personality with aggressive reaction in one area and 
borderline personality in another.  The examiner further 
noted that that translated into a mixed personality disorder 
with schizoid passive-dependent, passive-aggressive, and 
possibly obsessive-compulsive traits at that time.  The 
examiner also remarked that because the main cause of the 
veteran's surface symptoms of anxiety and aggression were the 
results of his basic character structure and own basic 
misconduct, no earlier findings on examination in September 
1998 were changed.  Overall, the examiner diagnosed a severe 
character disorder described in service as inadequate 
personality disorder.  Also noted is a diagnosis of anxiety 
neurosis of undetermined onset, probably prior to the time of 
enlistment.  

Thus, in light of the foregoing, the Board has determined 
that there are no clinical records to support that any post-
service psychiatric disorder relates to the veteran's period 
of service in any way.  As noted herein, a personality 
disorder alone with nothing more is considered a 
constitutional or developmental abnormality and not an 
acquired psychiatric disorder subject to service connection.  
38 C.F.R. §§ 3.303(c), 4.9.  Essentially, the evidence of 
record suggests that the veteran's personality disorder 
existed prior to service and that symptoms of this condition 
became evident during his incarceration for a period of time. 
Temporary or intermittent flare-ups during service, however, 
of a preexisting injury are not sufficient to be considered 
"aggravation in service" unless the underlying condition, not 
just the symptoms, worsened. See Maxon v. West, 12 Vet.App. 
453, 458 (1999). There are no clinical records to support the 
conclusion that an acquired chronic psychiatric disability 
had its onset in or was manifested in service, or 
alternatively, that any preexisting psychiatric disorder was 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1131; 
38 C.F.R. §§ 3.303, 3.306(a).  

The Board concludes that the evidence of record preponderates 
against a finding for service connection for a psychological 
and psychiatric disorder.  The evidence, to include the VA 
examiner's opinion in June 1999 that the anxiety and 
depression in service were flare-ups of a preexisting 
disorder lead to the conclusion that there is no reasonable 
doubt on which a grant of service connection may be made.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2002).   
Thus, in light of the foregoing, the Board has determined 
that the veteran's service connection claim must be denied.  




ORDER

New and material evidence to reopen the claim of service 
connection for a psychological and psychiatric disorder has 
been submitted; to this extent, the appeal is granted.  

Service connection for a psychological and psychiatric 
disorder is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

